         Case 2:17-cv-01617-NBF Document 425 Filed 01/28/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF PENNSYLVANIA
 ---------------------------------------------------- x
 GLENWOOD JOHNSTON, ET AL., on                        :
 behalf of themselves and similarly situated          :
                    employees,                        :
                                                      :
                           Plaintiffs,                : Civil Action No. 2:17-1617 NBF
                                                      :
                          v.                          : Filed Electronically
                                                      :
   TITAN LOGISTICS & RESOURCES,                       :
  LLC; TONY DIGIAMBERDINE; AND,                       :
       UNITED VISION LOGISTICS,                       :
                                                      :
                         Defendants.                  :
 ---------------------------------------------------- x
           Plaintiffs’ Motion for Sanctions against Defendant United Vision Logistics
                         Regarding the UVL-Maintained Driver’s Daily Logs

       AND NOW COME PLAINITFFS, by and through their undersigned counsel, and hereby

file this Motion for Sanctions against Defendant United Vision Logistics Regarding the UVL-

Maintained Driver’s Daily Logs.

       This motion relates to the spoliation of thousands of material records in this case by

Defendant UVL—specifically, the spoliation of more than 3,000 UVL-maintained Driver’s Daily

Logs (“DDLs”) and associated data for at least 50 named and opt-in Plaintiffs from July through

November 2017, the critical time period when the bulk of the driving and non-payment of wages

occurred. As set forth in Plaintiffs’ brief in support (filed herewith), discovery has confirmed, well

beyond a preponderance of the evidence, UVL’s spoliation of these records.

       Accordingly, Plaintiffs move this Court to impose sanctions on Defendant UVL under

(A) the Court’s inherent authority to impose sanctions for spoliation, (B) Federal Rule of Civil

Procedure 37(e), and (C) Federal Rule of Civil Procedure 37(c)(1).

       In terms of the relief sought, as explained in Plaintiffs’ accompanying brief in support,

Plaintiffs respectfully ask this Court to impose remedial, punitive, and deterrent monetary
         Case 2:17-cv-01617-NBF Document 425 Filed 01/28/21 Page 2 of 3




sanctions in the amount the Court believes appropriate, which Plaintiffs believe should be

$652,500 or more to be apportioned equally among the Plaintiffs ($7,500 per plaintiff). In

addition, Plaintiffs respectfully ask the Court to impose sanctions for the amount of Plaintiffs’

counsel’s reasonable attorneys’ fees and costs, accrued through the close of briefing on this Motion

for Sanctions, for their time expended in the pursuit of the UVL-maintained DDLs, responding to

inaccurate statements by UVL concerning the DDLs, and seeking relief from UVL’s spoliation.

       Finally, Plaintiffs respectfully request the Court consider additional sanctions in its

discretion that take into account the even greater prejudice that would have occurred to Plaintiffs

but for Plaintiffs’ counsel’s tireless efforts to ferret out the spoliation, in order to deter other

litigants from considering or employing similar conduct in this jurisdiction.

       A proposed order is attached.

       WHEREFORE, Plaintiffs respectfully request that the Court grant their Motion for

Sanctions against Defendant United Vision Logistics Regarding the UVL-Maintained Driver’s

Daily Logs. Plaintiffs also request that this issue not be sent to Special Master Soller. A proposed

Order is attached.


Dated: January 28, 2021
       Pittsburgh, PA
                                                     Respectfully submitted,


                                                     s/ Joseph H. Chivers
                                                     Joseph H. Chivers
                                                         jchivers@employmentrightsgroup.com
                                                     THE EMPLOYMENT RIGHTS GROUP LLC
                                                     First & Market Building
                                                     100 First Avenue, Suite 650
                                                     Pittsburgh, PA 15222
                                                     Tel.: (412) 227-0763
                                                     Fax: (412) 774-1994



                                                 2
Case 2:17-cv-01617-NBF Document 425 Filed 01/28/21 Page 3 of 3




                                  Jeffrey W. Chivers
                                     jwc@chivers.com
                                  Theodore I. Rostow
                                    tir@chivers.com
                                  CHIVERS LLP
                                  300 Cadman Plaza West
                                  12th Floor
                                  Brooklyn, New York 11201
                                  Tel.: (718) 210-9826/9827

                                  Counsel for Plaintiffs
                                  and all others similarly situated




                              3
